NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         NOV 20 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GALE LAWRENCE WEBB,                               No. 17-15749

                 Plaintiff-Appellant,             D.C. No. 2:16-cv-03136-DGC

 v.
                                                  MEMORANDUM*
CITY OF TEMPE,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Gale Lawrence Webb appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging violations of the Thirteenth and

Fourteenth Amendments. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s dismissal for failure to join a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
required party, and review de novo the legal conclusions underlying that

determination. Ward v. Apple Inc., 791 F.3d 1041, 1047 (9th Cir. 2015). We

affirm.

      The district court did not abuse its discretion in dismissing Webb’s action

for failure to join the State of Arizona because the State is a required party and

subject to sovereign immunity. See Fed. R. Civ. P. 19 (setting forth factors

relevant to joinder of a required party); Salt River Project Agric. Improvement &

Power Dist. v. Lee, 672 F.3d 1176, 1179 (9th Cir. 2012) (describing bases for

concluding a party is required to join (citing Rule 19(a)); Paiute–Shoshone Indians

of Bishop Cmty. of Bishop Colony, Cal. v. City of Los Angeles, 637 F.3d 993, 1000

(9th Cir. 2011) (“Rule 19(b) requires . . . a practical examination of the

circumstances to determine whether an action may proceed in equity and good

conscience without the absent party.” (citation, internal quotation marks, and

alteration omitted)).

      We reject as unsupported by the record Webb’s contention that the district

court violated due process by ruling on defendant’s motion to dismiss prior to

holding a case management conference.

      Webb’s request to submit this case on the briefs (Docket Entry No. 7) is

                                          2                                     17-15749
granted.

      AFFIRMED.




                  3   17-15749